Citation Nr: 0533255	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  00-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for an injury to the 
right ring finger and thumb with partial amputation and 
tender scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio, which denied an increased rating for an 
injury to the right ring finger and thumb with partial 
amputation and tender scar.  The Board reviewed this matter 
on two previous occasions and remanded it for further 
evidentiary development.  A review of the record indicates 
that the requested development has been completed and the 
Board may proceed with appellate review.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Board finds that the evidence raises the issue of 
entitlement to a separate evaluation for loss of grip 
strength of the right hand.  This issue is not developed for 
appellate review and is referred to the RO for action deemed 
appropriate.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for increased rating for an injury to the 
right ring finger and thumb with partial amputation and 
tender scar; all reasonable development necessary for the 
disposition of the appeal of these claims has been completed.

2.  The veteran's service-connected scars are one 5-
centimeter (cm.) oval-shaped scar on the tip of the right 
thumb and one slightly elevated 2 X 2-cm. scar on the tip of 
the right ring finger.  

3.  The service-connected injury to the right ring finger and 
thumb with partial amputation and tender scar is manifested 
by subjective complaints of a painful right ring finger scar, 
stiffness and achiness in the DIP (distal interphalangeal 
joint), and decreased hand grip in cold or rainy weather; 
objective evidence shows the scars are deep and there is 
slight decrease in grip strength in the right hand when 
compared with the left.

4.  The service-connected injury to the right ring finger and 
thumb with partial amputation and tender scar is not 
manifested by limitation of motion, tenderness and pain on 
objective demonstration, or limitation of function of the 
right hand that is more than slight; the disability also has 
not been productive of an exceptional or unusual disability 
picture with such related factors as frequent periods of 
hospitalization or marked interference with employment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for an 
injury to the right ring finger and thumb with partial 
amputation and tender scar have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Codes 7801, 
7804 (2005); § 4.118, Diagnostic Codes 7804, 7805 (prior to 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in July 2001.  As previously 
noted, the original RO decision that is the subject of this 
appeal was entered in November 1999, which was before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  Moreover, in 
Pelegrini v. Principi, the United States Court of Appeals for 
Veterans Claims (Court) also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Also see VAOPGCPREC 7-2004.  The VCAA notice sent in 
March 2004 complies with all requirements in 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in that it: (1) informs 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informs the 
claimant about the information and evidence that VA will seek 
to provide; (3) informs the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) requests or tells the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Although the July 2001 letter did not request that the 
veteran provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)," subsequent letters to the 
veteran dated in August 2002 and March 2004 request either 
that the veteran tell VA about any additional information or 
evidence he wants VA to try and obtain for him, or requests 
the veteran to provide any evidence or information he may 
have pertaining to his appeal.  The August 2002 and March 
2004 letters clearly meet all four elements.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the November 1999 
rating decision, the August 2000 Statement of the Case (SOC), 
and the Supplemental Statement of the Case (SSOC) in April 
2003 and December 2004, adequately informed the veteran of 
the information and evidence needed to substantiate his 
claim.  The Board observes that the December 2004 SSOC 
informed the veteran of the implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate the claim addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
afforded the veteran VA medical examinations in July 2001, 
March 2003, and March 2004, which collectively addressed the 
status of the veteran's injury to the right ring finger and 
thumb with partial amputation and tender scar disability.  
Collectively, these evaluations are adequate for rating 
purposes; there is sufficient medical evidence of record to 
make a decision on the claim on appeal.  There is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The veteran's injury to the right ring finger and thumb with 
partial amputation and tender scar is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (Superficial scars painful on examination).

During the pendency of this appeal, the regulations for 
evaluation of skin disabilities were revised, effective on 
August 30, 2002. 67 Fed. Reg. 49590 (July 31, 2002).  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000; see also 67 
Fed. Reg. 49590.  Therefore, as the amendments discussed 
above have a specified effective date without provision for 
retroactive application, the amendments may not be applied 
prior to the effective date thereof.  However, as of the 
effective date, there is nothing in the applicable law and 
regulations, to include the cited legal authority, that 
precludes the Board from applying whichever version of the 
rating criteria is more favorable to the veteran.  Therefore, 
the Board will address (1) whether, for the entire period of 
time at issue, the veteran is entitled to a compensable 
rating under the old criteria and (2) whether, for the period 
on and after August 30, 2002, the veteran is entitled to a 
higher rating under either the old or the new criteria.

Under the old criteria, a 10 percent disability evaluation 
was warranted for a scar which was superficial, poorly 
nourished, with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 (2002).  Ten percent was also 
assigned for a scar that is superficial, tender, and painful 
on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 (2002).  

Under the new criteria, effective August 30, 2002, a 10 
percent disability evaluation is warranted for scars, other 
than head, face or neck, that are superficial and that do not 
cause limited motion, covering an area or areas of 144 square 
inches or greater (Diagnostic Code 7802), or for scars that 
are superficial and unstable (Diagnostic Code 7803), or for 
scars that are superficial and painful on examination 
(Diagnostic Code 7804). 

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of Part IV.  38 C.F.R. § 4.118, 
Diagnostic Code 7802, Note 1 (2005).

A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7802-
7804, Note 2 (2005).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
equipoise or is in support of the claim, it is allowed.  Id.  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in briefs and 
Statements of Accredited Representative, VA records for 
treatment from 1999 to 2004, and VA examination reports.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

A review of the record indicates that an increased rating in 
excess of 10 percent for an injury to the right ring finger 
and thumb with partial amputation and tender scar is not 
warranted.  Essentially, the veteran contends that he should 
receive an increase for reduced hand grip and traumatic 
arthritis in addition to the 10 percent he is currently 
assigned for scars.  The objective evidence in this matter 
does not support his contentions.

The veteran's service-connected injury to the right ring 
finger and thumb with partial amputation and tender scar has 
been evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, since May 1971.  As such, the 
rating is protected by regulation because it has been in 
effect for over 20 years.  38 C.F.R. § 3.951(b) (2005).  Two 
scars were observed, one 5-centimeter (cm.) oval-shaped scar 
on the tip of the right thumb and one slightly elevated 2 X 
2-cm. scar on the tip of the right ring finger.  The scars 
were not superficial, as there was some underlying tissue 
loss, but there was no limitation of motion.  A 20 percent 
evaluation may be assigned for deep scars if the area or 
areas exceed 12 square inches (77 square cm.)  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2005) (Scars, 


other than head, face, or neck, that are deep or that cause 
limitation of motion). The areas of scar involvement are 
quite small and as such, do not exceed the area required.  
Accordingly, the criteria for a 20 percent rating are not 
met.  No other diagnostic code under the schedule of ratings 
for skin applicable to the veteran's disability provides 
criteria for an evaluation higher than 10 percent; this is 
true for both the old and the revised diagnostic codes.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 
(2005).      

The issue in question is whether the veteran is entitled to 
additional compensation for arthritis in the right hand and 
functional loss.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of a specific joint 
or joints is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  The evidence that the veteran 
has arthritis in his right hand, however, is not convincing.  
The VA examiner in July 2000 made the assessment of traumatic 
arthritis in the right hand, apparently based on his 
examination of the veteran and medical history.  However, he 
also ordered x-rays, the interpretation of which was negative 
for degenerative changes.  The examiner does not mention the 
results of the x-rays and it is therefore unclear whether 
they were taken into consideration.  The VA examiner in 2003 
also ordered x-rays of the right hand for the specific 
purpose of evaluation for degenerative joint disease.  
Interpretation of the x-rays indicated no significant osseous 
abnormality and no pathologic calcifications.  The examiner 
made no reference to the x-rays, which evidently did not 
support a diagnosis of degenerative joint disease.  Her 
assessment, nonetheless, was consistent with the x-rays 
results, as it did not include degenerative joint disease or 
arthritis of the right hand.  Clearly, the 2004 VA examiner 
viewed the x-ray of the veteran's right hand or the x-ray 
report from 2003, signified by his reference to such.  He 
also recorded the veteran's medical history and subjective 
complaints, and physically examined the veteran.  


The pertinent assessment was scars involving the right thumb 
and the right index [sic] finger with some underlying soft 
tissue loss.  In the discussion that ensued, he notes that 
there was no significant abnormality to osseous structures 
and no pathologic calcifications were formed.  As such, he 
evidently considered the diagnosis of arthritis in light of 
all the evidence available, and did not make the diagnosis.  
Because there is no indication that the previous examiners 
considered the x-ray evidence, the Board finds the 2004 
examiner's assessment to be more thorough, and therefore, 
more credible, notwithstanding the sole reference to index, 
rather than ring, finger in the diagnostic assessment.

As a final matter, the Board finds that the veteran is not 
entitled to consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  The veteran has failed to present 
any evidence of particular circumstances, such as frequent 
periods of hospitalization or marked interference with 
employment due to his service-connected injury to the right 
ring finger and thumb with partial amputation and tender scar 
that render impractical the application of the regular rating 
criteria.  There is no evidence, such a statement from an 
employer, showing that the veteran has been economically 
harmed, solely by his service-connected right hand 
disability, beyond the degree of disability anticipated by 
the 10 percent rating.  In the absence of factors suggestive 
of an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  As there is no objective 
evidence showing that the veteran's service-connected injury 
to the right ring finger and thumb with partial amputation 
and tender scar, by itself, has a substantial impact upon his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, a referral for 
consideration of an extraschedular evaluation, under the 
guidelines of 38 C.F.R. § 3.321(b)(1), is not warranted.




ORDER

An increased rating for an injury to the right ring finger 
and thumb with partial amputation and tender scar is denied.



____________________________________________
BARABARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


